

Exhibit 10.5

JOINDER TO MULTIPARTY GUARANTY




JOINDER, dated as of June 30, 2015, (this “Joinder”), to the Multiparty Guaranty
set forth as Section 21 (as amended or otherwise modified from time to time, the
“Multiparty Guaranty”) to that certain Amended and Restated Note Purchase and
Private Shelf Agreement, dated as of November 3, 2011 (as amended or otherwise
modified from time to time, the “Agreement”), executed by Digital Realty Trust,
L.P. (the “Company”), the Guarantors party thereto, and the Purchasers party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.
1.Pursuant to the Multiparty Guaranty, certain obligations owing by the Company
to the holders of Notes under the Agreement and evidenced by the Notes (together
with their respective permitted transferees with respect to the Notes and other
Transaction Documents, the “Beneficiaries”) are guaranteed by the Guarantors.
2.The undersigned Subsidiary of the Company (the “Additional Guarantor”) is
executing this Joinder in accordance with the requirements of Section 21.7 of
the Multiparty Guaranty.
3.The Additional Guarantor by its signature below becomes a Guarantor under the
Multiparty Guaranty and the other provisions of the Agreement with the same
force and effect as if originally named therein as a Guarantor and the
Additional Guarantor hereby (a) agrees to all the terms and provisions of the
Agreement applicable to it as a Guarantor thereunder, and (b) represents and
warrants that the representations and warranties made by it as a Guarantor set
forth in Section 5 of the Agreement are true and correct on and as of the date
hereof. Each reference to a Guarantor in the Multiparty Guaranty and the other
provisions of the Agreement shall be deemed to include the Additional Guarantor.
The Multiparty Guaranty and the other provisions of the Agreement are hereby
incorporated herein by reference.
4.The Additional Guarantor represents and warrants to the Beneficiaries that
this Joinder has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally, and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
5.This Joinder may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery of an executed signature page to this Joinder by
facsimile or electronic transmission shall be as effective as delivery of a
manually-signed original thereof.
6.Except as expressly modified hereby, the Multiparty Guaranty and the other
provisions of the Agreement shall remain in full force and effect.
7.Any provision of this Joinder that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.This Joinder shall be construed and enforced in accordance with, and the
rights of the Additional Guarantor and the Beneficiaries shall be governed by,
the internal laws of the State of New York, excluding choice-of-law principles
of the law of such state that would permit the application of the laws of a
jurisdiction other than such state.
9.All communications and notices hereunder to the Additional Guarantor shall be
given to it at the address set forth under its signature below.

 
 
 




--------------------------------------------------------------------------------



Exhibit 10.5



IN WITNESS WHEREOF, the Additional Guarantor has executed this Joinder by its
duly authorized officer as of the day and year first above written.


DIGITAL EAST CORNELL, LLC,
a Delaware limited liability company


By: Digital Realty Trust, L.P.,
its member


By: Digital Realty Trust, Inc.,
its general partner


By: /s/ Matt Mercier
Name: Matt Mercier
Title: Senior Vice President, Finance




Address: c/o Digital Realty Trust, L.P.
Four Embarcadero Center, Suite 3200
San Francisco, CA 94111
Attn: Monica Lim
Director, Capital Markets
Facsimile: (415) 520-9224







 
 
 


